DETAILED ACTION
	Claims 1 and 9 are amended.
	Claims 3, 5-8, 11 are cancelled.
	Claims 13-15 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 9-10, 12-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by HUAWEI ET AL: "HARQ timing relationships for grant-free transmission", 3GPP DRAFT; R1-167206, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) – Applicant IDS – hereafter referred to as Huawei et al.
(Currently Amended) Regarding claim 1, Huawei et al teaches a data transmission method (see Fig. 1) comprising: receiving, by a terminal device, first indication information for determining a value k, wherein k is a positive integer (see section 2.1, an A/N timing is determined based on receiving an ACK/NACK); sending, by a terminal device, first data to a network device in an n.sup.th time unit, wherein n is an integer greater than or equal to 0 (see, Fig. 1, Initial TX, T0, section 2.1); and sending, by the terminal device, second data to the network device when the terminal device does not receive a response message associated with the first data before an (n+k).sup.th time unit, wherein the second data is new data which is different from the first data, (see section 2.1, A grant-free user will have to get an idea within a fixed time period in order for the user to figure out if its transmission packet has been decoded correctly or not at an eNB, and to determine if a retransmission is required or not ... For grant-free uplink transmissions, as a user packet arrival and transmission will be performed without scheduling, ACK or NACK feedback time to each packet transmission can be fixed, for example, +n time units and n can be configurable, meaning that the user will expect to get the eNB feedback at the n-th time unit after its packet transmission). 
Regarding claim 2, Huawei et al teaches wherein a transmission mode of the second data is a grant-free transmission mode (see Fig. 1, and section 2.1, T1 and T2 are subsequent data transmissions which are also grant free).
Regarding claim 4, Huawei et al teaches wherein a transmission mode in which the terminal device sends the first data to the network device in the n.sup.th time unit is a grant-free transmission mode (see sections 2.1 and 2.2). 
 (Currently Amended) Regarding claim 9, Huawei et al teaches an apparatus in a wireless communication system, the apparatus comprising: a processor; and a non-transitory computer readable medium coupled to the processor for storing processor-executable program instructions (see Fig. 1), wherein the processor-executable program instructions, when executed by the processor, cause the apparatus to: receive first indication information for determining a value of k, wherein k is a positive integer (see section 2.1, an A/N timing is determined based on receiving an ACK/NACK); send first data (see, Fig. 1, Initial TX, T0, section 2.1); and send second data to the network device when the terminal device does not receive a response message associated with the first data before an (n+k).sup.th time unit, wherein the second data is new data which is different from the first data, (see section 2.1, A grant-free user will have to get an idea within a fixed time period in order for the user to figure out if its transmission packet has been decoded correctly or not at an eNB, and to determine if a retransmission is required or not ... For grant-free uplink transmissions, as a user packet arrival and transmission will be performed without scheduling, ACK or NACK feedback time to each packet transmission can be fixed, for example, +n time units and n can be configurable, meaning that the user will expect to get the eNB feedback at the n-th time unit after its packet transmission).
Regarding claim 10, Huawei et al teaches, wherein a transmission mode of the second data is a grant-free transmission mode (see Fig. 1, and section 2.1, T1 and T2 are subsequent data transmissions which are also grant free). 
Regarding claim 12, Huawei et al teaches wherein a transmission mode in which the apparatus sends the first data to the network device in the n.sup.th time unit is a grant-free transmission mode (see sections 2.1 and 2.2).
Regarding claim 13, Huawei et al teaches an apparatus in a wireless communication system, the apparatus comprising: a processor; and a non-transitory computer readable medium coupled to the processor for storing processor-executable program instructions, wherein the processor-executable program instructions, when executed by the processor (see section 2.1 and  Fig. 1), cause the apparatus to: send first indication information for determining a value of p, wherein p is a positive integer (see section 2.1, an A/N timing is determined based on receiving an ACK/NACK); receive first data from a terminal device in an mth time unit, wherein a transmission mode of the first data is a grant-free transmission mode, and m is an integer greater than or equal to 0 (see, Fig. 1, Initial TX, T0, section 2.1); (see section 2.1, A grant-free user will have to get an idea within a fixed time period in order for the user to figure out if its transmission packet has been decoded correctly or not at an eNB, and to determine if a retransmission is required or not ... For grant-free uplink transmissions, as a user packet arrival and transmission will be performed without scheduling, ACK or NACK feedback time to each packet transmission can be fixed, for example, +n time units and n can be configurable, meaning that the user will expect to get the eNB feedback at the n-th time unit after its packet transmission).
Regarding claim 14, Huawei et al teaches wherein a transmission mode of the second data is a grant-free transmission mode (see Fig. 1, and section 2.1, T1 and T2 are subsequent data transmissions which are also grant free).
Regarding claim 15, Huawei et al teaches the first data from the terminal device in the mth time unit is transmitted via a grant-free transmission mode (see section 2.1, an A/N timing is determined based on receiving an ACK/NACK).


Remarks
	Applicant argues:
		Amended claim 1 transmits new data and not a retransmission as taught by Huawei.  
	In response, the Examiner respectfully submits:
		The rejection is maintained because Huawei does in fact teach “new data” as broadly claimed by the Applicant.  Looking at Huawei section 2.1, they teach what exactly a retransmission is, specifically “Moreover, a retransmission can employ a back-off window, where the back-off window .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478